Daly, J.
The assignor purchased a ticket at Chicago, for his transportation to New York. It was what is called a through ticket, or coupons, that is, there were four tickets upon one piece of paper, so arranged as to admit of each ticket being cut off and delivered up when demanded at different points along the route. Three of the parts of the coupons were delivered between Chicago and Albany, and the fourth part was received by the defendant, for his transportation from Albany to New York. At Buffalo he de*182livered up Ms baggage, consisting of a trunk and a carpet bag, for wMch he received one of the defendants’ checks. The bag came safely, and was delivered up to him by the defendants, in New York, but the trunk could not be found.
This was sufficient to entitle the plaintiff to recover. The ticket which McCormick received in Chicago, passed him over the defendants’ road; and that they took charge of Ms baggage at Buffalo, appéars by their delivering their check for it, and by their transporting a part of it safely to New York. The justice was justified in assuming that the ticket sold McCormick in CMcago was sold by the defendants, or their agents, and that they or their agents took charge of the baggage in Buffalo.
A gold watch is an article of wearing apparel, and when not carried about the person, but in a trunk wMle travelling, is to be deemed baggage. (See Grant v. Newton, 1 E. D. Smith, 95.)